 Case 1:17-cv-01811-LPS Document 15 Filed 05/09/19 Page 1 of 3 PageID #: 819



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------------
ONYX THERAPEUTICS, INC.                                       )
                                                              )
                   Plaintiff,                                 )
                                                              )
         v.                                                   )
                                                              )
DR. REDDY’S LABORATORIES, INC. AND                            ) C.A. Nos. 16-988 (LPS) (consolidated), 16-
DR. REDDY'S LABORATORIES, LTD.,                               ) 1011 (LPS), and 17-1811 (LPS)
                                                              )
                            Defendant.                        )
-------------------------------------------------------------


                                        CONSENT JUDGMENT

                Onyx Therapeutics, Inc. (“Onyx”), and Dr. Reddy’s Laboratories, Inc. and Dr.

Reddy's Laboratories, Ltd. (“DRL”), parties in the above-captioned action, have agreed to terms and

conditions representing a negotiated settlement of this action and have set forth those terms and

conditions in a Settlement Agreement (the “Settlement Agreement”). Now the parties, by their

respective undersigned attorneys, hereby stipulate and consent to entry of judgment and an

injunction in this action as follows:

                IT IS this ___ day of ________, 2019:

                ORDERED, ADJUDGED AND DECREED as follows:

                1.       This District Court has jurisdiction over the subject matter of the above action

and has personal jurisdiction over the parties.

                2.       As used in this Consent Judgment, (i) the term “DRL Product” shall mean a

drug product sold, offered for sale or distributed pursuant to Abbreviated New Drug Application No.

209422 (and defined in greater detail in the Settlement Agreement); and (ii) the term “Affiliate” shall

mean, with respect to a Party, any entity or person that, directly or indirectly through one or more

intermediaries, controls, is controlled by, or is under common control with such Party. For purposes
 Case 1:17-cv-01811-LPS Document 15 Filed 05/09/19 Page 2 of 3 PageID #: 820



of this definition, “control” means (a) ownership, directly or through one or more intermediaries, of

(i) more than fifty percent (50%) of the shares of stock entitled to vote for the election of directors,

in the case of a corporation, or (ii) more than fifty percent (50%) of the equity interests in the case of

any other type of legal entity or status as a general partner in any partnership, or (b) any other

arrangement whereby an entity or person has the right to elect a majority of the board of directors or

equivalent governing body of a corporation or other entity or the right to direct the management and

policies of a corporation or other entity.

                3.      Except as specifically authorized pursuant to the Settlement Agreement, DRL,

including any of its Affiliates, successors and assigns, is enjoined from infringing United States

Patent Numbers 7,417,042, 7,737,112, and 8,207,125, on its own part or through any Affiliate, by

making, having made, using, selling, offering to sell, importing or distributing of the DRL Product.

                4.      Compliance with this Consent Judgment may be enforced by Onyx and DRL

and their successors in interest, or assigns, as permitted by the terms of the Settlement Agreement.

                5.      This Court retains jurisdiction to enforce or supervise performance under this

Consent Judgment and the Settlement Agreement.

                6.      All claims, counterclaims, affirmative defenses and demands in this action

by either Onyx or DRL are hereby dismissed with prejudice and without costs, disbursements or

attorneys’ fees to any party.




                                                    2
 Case 1:17-cv-01811-LPS Document 15 Filed 05/09/19 Page 3 of 3 PageID #: 821



MORRIS, NICHOLS, ARSHT & TUNNELL LLP         COZEN & O'CONNOR

/s/ Megan E. Dellinger                       /s/ Thomas J. Francella, Jr.

Jack B. Blumenfeld (#1014)                    Thomas J. Francella, Jr. (#3835)
Karen Jacobs (#2881)                          1201 North Market Street, Suite 1001
Megan E. Dellinger (#5739)                    Wilmington, DE 19801
1201 North Market Street                       Attorneys for Defendants Dr. Reddy’s
P.O. Box 1347                                  Laboratories, Inc. and Dr. Reddy’s
Wilmington, DE 19899                           Laboratories, Ltd.
(302) 658-9200
jblumenfeld@mnat.com
kjacobs@mnat.com
mdellinger@mnat.com
 Attorneys for Plaintiff


May 9, 2019


      SO ORDERED this ____ day of May 2019.



                                       The Honorable Leonard P. Stark




                                         3
